DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the control device comprises: an incremental counting portion that counts the waveform signals from the incremental detector; a position information obtaining portion that reads a count value of the incremental counting portion at the timing when the probe detects the work; and a presetting portion that sends the request signal to the absolute detector for presetting the incremental counting portion to obtain the absolute position signal from the absolute detector, and preset the incremental counting portion to the absolute position signal.
Regarding claim 5, prior art of record does not teach A non-transitory computer-readable storage medium storing a coordinate measuring program to measure a work shape by obtaining a position information of a probe moving body at a timing when a probe detects a work, the coordinate measuring program for causing a computer to execute processing comprising: incremental counting a plurality of waveform signals proportional to the moving amount of the probe moving body from an incremental detector; reading a count value in the incremental counting at the timing when the probe detects the work; position information obtaining of the probe moving body based on the count value; emitting a request signal to an absolute detector for presetting the count value at the incremental counting; obtaining an absolute position signal of the probe moving body from the absolute detector; and presetting the count value of the incremental counting to the absolute position signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6668466, 6519860 and 10254137 are in related field of invention but they do not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK